DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 6-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell, US Patent Publication No. 2016/0018177.
Regarding claim 1, Powell discloses a modular firearm muzzle device (10), comprising: a baffle-less multi-piece housing  (12, 14, 16 and 20 for example with elements 18 omitted as in [0035]) assembled from a plurality of substantially tubular, axially assemblable wall members having a first interior cross-sectional size (shown in figure 1 assembled); a mounting member (12) mountable to a firearm muzzle ([0034]); and a forward wall (20) having a central passageway (shown in figure 7), the central passageway being aligned with the firearm muzzle and having a cross-section size smaller than the first cross- sectional size (figures 2 and 7), wherein the wall members are assembled with the mounting member and forward wall to define an single, undivided interior chamber through which a projectile passes from the muzzle (figure 1 shows the suppressor assembled as disclosed in [0030] and [0035]. [0035] further discloses the varying the number of chambers by varying the number of ring segments 16 and the volume of a chamber may be varied by using ring segments 16 without baffle washers 18. Therefore, the inventor considers any number of chambers and any particular volume of chambers including one large, single, uninterrupted chamber by omitting washers 18 from the assembly).
Regarding claim 2, Powell further discloses the wall members are imperforate when assembled (shown in figure 1 for example).  
Regarding claim 3, Powell further discloses the mounting member is integral with one tubular wall member (shown in figures 2 and 6 for example).  
Regarding claim 6, Powell further discloses the forward wall includes male threads that engage female threads of one tubular wall member (20a as in [0029] for example)
Regarding claim 7, Powell further discloses the mounting member includes male threads that engage female threads of a tubular wall member (12a)  
Regarding claim 8, Powell further discloses the tubular wall members include complementary threads for disassemblable attachment (16a and 16b as in [0032]).  
Regarding claim 9, Powell further discloses at least a third tubular wall member (figure 2 shows at least 3 tubular members 16). 
Regarding claim 12, Powell further discloses the wall members, mounting member, and forward wall are configured to form a linear compensator (in as much as the applicant discloses a linear compensator or defines a linear compensator, the device of Powell is a linear compensator especially when given the broadest reasonable interpretation)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Kenney, US Patent No. 1,017,003.
Regarding claims 5 and 10, Powell discloses the claimed invention except for the forward wall includes plurality of forwardly directed secondary passageways positioned radially outward from the central passageway. Nonetheless, Kenney teaches suppressor with a front cap 12 having a plurality of openings 14 as shown in figure 2. 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Powell to have a plurality of secondary passageways similar to that as taught by Kenney in order to facilitate release of a portion of the gases from the chamber and direct the gases toward the open end of the housing and allow for free passage and release of gases from the chamber as taught by Kenney in lines 80-90 of page 1 of the specification. Venting the gases would have been obvious to try with any number of known benefits including, but not limited to, allowing for heat dissipation from the suppressor, redirecting exhausted gases for recoil or barrel raise reduction, reduction in weight, etc.
Regarding claim 11, Powell as modified by Kenney further discloses at least a third tubular housing unit selectively assemblable between adjacent housing units (shown in figures 1 and 2 of Powell)
Regarding claim 13, Powell as modified by Kenney further discloses the wall members, mounting member, and forward wall are configured to form a linear compensator (in as much as the applicant discloses a linear compensator or defines a linear compensator, the device of Powell is a linear compensator especially when given the broadest reasonable interpretation)


Response to Arguments
Applicant's arguments filed 10/19/22 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that Powell does not disclose a muzzle device with a single, undivided uninterrupted chamber, the Examiner disagrees. The applicant argues that Powell discloses chambers and not a single chamber. While the specification of Powell does use the term “chambers” and does not specifically state “The volume of a chamber camber may be varied…to form larger chambers or one large chamber,” the disclosure of Powell is more than just what is specifically stated. Firstly, Powell clearly states the number of ring segments used can be varied which means the device of Powell could use only one ring segment. If paragraph [0035] is interpreted by one of ordinary skill in the art to only utilize one ring segment based on user preference, there is no place for a baffle washer 18 between elements 14, 16 and 20 and thus a multi-piece housing with a plurality of tubular elements forming a baffle-less, single, undivided chamber is disclosed. Alternatively, paragraph [0035] could be interpreted to be a muzzle device with two tubular elements 16, two chambers, with the volume of the chambers varied by using the ring segments without the baffle washers 18. Both of these potential interpretations are shown below for additional clarity of the description; however are not to be interpreted as a narrow representation of the interpretation of Powell.

    PNG
    media_image1.png
    264
    279
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    308
    352
    media_image2.png
    Greyscale

	
Additionally, it is well settled case law that a reference is valid for what it would convey explicitly or implicitly to one skilled in the art.  See In re Aller et al. 105 USPQ 233, In re McKee et al. 37 USPQ 613, In re Meinhardt 157 USPQ 270. While Powell may explicitly state multiple chambers in some preferred constructions, Powell clearly considers the invention without any baffle washers.

In response to the applicant’s argument that other portions of the specification of Powell indicate multiple chambers are required, the Examiner is not persuaded. In no part of Powell are multiple chambers required as alleged. Applicant points to paragraphs [0005] and [0006] which are merely a description of the prior art and are not relevant to the specific invention of Powell. Regarding paragraphs [0008] and [0010], which the applicant points to, both paragraphs state a flexibility in design and do not require multiple chambers. [0008] states “this allows the user to form as many chambers as desired.” [0010] states “the number of chambers on the suppressor can be changed at will.” Neither of these statements require any number of chambers and instead leave the final modular construction up to the user. Regarding paragraph [0033], the applicant is not considering the preceding disclosure in arguing the point and instead is selectively choosing language to support an argument. [0030] begins the disclosure for the assembly process and specifically states “In FIG. 1 four Ring Segments 16 are used to construct the assembly. Any number may be used but for illustration purposes four are used here.” Therefore, [0033] which follows in the assembly process is merely illustrating a possible configuration and not the configuration of Powell. The disclosure of Powell is clear in not requiring any particular number of elements to form a muzzle device and interpreting the reference to be so limiting is improper because of the specific modular disclosure of Powell. The intent of Powell is to be modular and scalable depending on a user’s preference or desired performance.
In response to the applicant’s argument that modifying Powell to be a suppressor with only a single, undivided interior chamber would destroy the intent, purpose, and function of Powell’s suppressor and the device would no longer be a suppressor, the Examiner is not persuaded. It is the Examiner’s position that the intent, purpose and function of Powell is to allow a user to form the device as desired; however, it is also the Examiner’s position that removing all baffle washers from the suppressor to form a single uninterrupted chamber does not disqualify the device from being considered a suppressor. One of ordinary skill in the art would recognize that a cylindrical gas expansion chamber, with or without baffles, functions as a suppressor or silencer. Lapwood, GB 2333826 is evidence of such a configuration in figures 1-4 and discussed in the abstract (see PTO-892). Therefore, constructing Powell without baffle washers, as clearly disclosed by Powell, does not render the device useless for its intended purpose or function.
ConclusionWhile the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641